 In-the Matter of AMERICAN WOOLEN COMPANY, SHAWSHEEN MILLSandTEXTILE WORKERS UNION OF AMERICA, C. I. 0Case No.1-R-2019.Decided September 20,1944Mr. Spencer B. Montgomery,of Boston,Mass.,for the Company.Mr. JamesV. Bamford,of Lawrence,Mass., forthe C. I. O.MissMary Taccone,of Lawrence,Mass., for theA. F. of L.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation, of employees ofAmerican Woolen Company, Shawsheen Mills, Andover, Massachu-setts, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before'John W.Coddaire, Jr., Trial Examiner.Said hearing was held at Boston,Massachusetts, on August 31, 1944.At the commencement of thehearing the Trial Examiner granted a motion of Department ofWoolen & Worsted Workers of America, U. T. W. A., A. F. of L.,herein called the A. F. of L., to intervene.The Company, the C. I. 0.,and the A. F. of L., appeared, participated and were afforded fullopportunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arewith the Board.58 N. L.R. B., No. 78.418 AMERICAN WOOLEN COMPANY419Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Woolen Company is a Massachusetts corporation withits executive offices at New York, New York.We are here concernedwith its plant at Andover, Massachusetts, known as the ShawsheenMills.Almostall rawmaterials used at the ShawsheenMills areshipped to it from points outside the State of Massachusetts.TheCompany produces finished products at its Shawsheen Mills valuedin excessof $1,000,000 annually, about 90 percent of which is shippedto points outside the State of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations,admitting to member-ship employees of the Company.Department of Woolen & Worsted Workers ofAmerica, U. T. W. A.,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 17, 1944, the C. I. O. requested the company to recognizeit as exclusive bargaining representative of the employees at the Shaw-sheen Mills.The Company refused this request until such time as theC. I. O. is certified by the Board.On December 10, 1942, the Company and the A. F. of L. entered intoan exclusive collective bargaining contract.The contract providesthat it shall remain in effect until September 8, 1944, and for a periodof 2 years thereafter unless either party thereto notifies the other ofa desire to terminate not less than-30 days prior to September 8, 1944.Inasmuch as the C. I. O. made its claim upon the Company prior toAugust 8, 1944, the date upon which the contract might have reneweditself,we find that it does not constitute a bar to it determination ofrepresentatives at this time.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.','The Field Examiner reported that the C. I O. presented 611 membership and author-ization cards.There are approximately 2090 employees in the appropriate unit.The 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the ShawsheenMills of the Company, including section hands, but excluding clericalemployees engaged exclusively in clerical work for department heads,main office workers, guards, executives, managers, submanagers, super-intendents, foremen, overseers, second hands, and any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American WoolenCompany, Shawsheen Mills, Andover, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period" imme-A. F. of L.did not present any evidence of representation but relies upon its contract asevidence of its interest in the instant proceeding.' AMERICAN WOOLEN COMPANY421diately preceding the date of this Direction,including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determine whether they desire to be represented by TextileWorkers Union of America,C. I. 0., or by Department of Woolen& Worsted Workers of America, U.T.W. A., A.F. of L.,for thepurposes of collective bargaining,or by neither.41